IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE                                    04/19/2018

                         AT NASHVILLE
                              February 13, 2018 Session

             GEORGE A. STANHOPE v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Hickman County
                  No. 14-CV-39       Joseph P. Binkley, Jr., Judge
                     ___________________________________

                           No. M2017-00599-CCA-R3-PC
                       ___________________________________

George A. Stanhope, the Petitioner, was convicted of first degree premeditated murder,
two counts of first degree felony murder, theft of property valued at $1,000 or more but
less than $10,000, and aggravated burglary. The Petitioner received a total effective
sentence of life without parole plus ten years. His petition for post-conviction relief was
denied by the post-conviction court following a hearing. On appeal, the Petitioner argues
that: (1) the State’s voir dire and trial counsel’s concession to second degree murder
during closing argument violated the Petitioner’s right to a jury trial and constituted a
structural constitutional error; and (2) the Petitioner received ineffective assistance of
counsel during voir dire and closing argument. After a thorough review of the facts and
applicable case law, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed


ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER, J., joined. THOMAS T. WOODALL, P.J., concurred in the results only and
filed a separate concurring opinion.

Derek K. Smith, Franklin, Tennessee, for the appellant, George A. Stanhope.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Kim Helper, District Attorney General; and Michael J. Fahey, II,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                       OPINION

                           I. Factual and Procedural History

       In this court’s opinion in the Petitioner’s direct appeal, this court summarized the
facts of the Petitioner’s case as the following:

              The victim, Lillie Moran, was last seen alive on the afternoon of
       April 5, 2006. Sammy Ferguson testified at trial that he leased a cow
       pasture adjacent to the ninety-year-old victim’s house in a “secluded area”
       of Hickman County. On April 5, 2006, Mr. Ferguson spoke to the victim in
       her driveway around 3:00 p.m. when she returned home from a physical
       therapy appointment. The victim’s neighbor, David Oxman, had driven the
       victim to the appointment in her car, a tan 1998 Ford Escort station wagon.
       The victim had a follow-up appointment scheduled with the physical
       therapist for the next day, but the victim never showed up for the
       appointment and did not answer her phone when the physical therapist’s
       office called to remind her of the appointment.

              At approximately 3:00 p.m. on April 6, 2006, Deputy Levi Mobley
       of the Hickman County Sheriff’s Department (HCSD) responded to “a
       possible death” call at the victim’s home. Deputy Mobley testified that he
       met Mr. Oxman on a side deck of the house near the carport. According to
       Deputy Mobley, the victim’s car was not in the carport and Mr. Oxman was
       “somewhat” upset. The victim used a side entrance as the main entrance to
       her home instead of the front door. Deputy Mobley testified that there were
       pry marks on the screen door and that it “had been apparently forced open.”
       The inside handle of the screen door was broken off and found lying on a
       washing machine inside the home. A crow bar from the victim’s tool shed
       was found on a bench in the carport. The victim’s phone line had been cut
       and two small plug-in lights the victim kept on her porch were found in the
       yard “a fairly good distance from the house.”

              Deputy Mobley testified that he entered the house with another
       deputy and found the victim in a first floor bedroom. The victim was lying
       on the bed and “had trauma to the right side of her head.” The victim was
       clothed and “covered up” to her chest with a sheet. The victim’s hands
       were crossed and resting on her torso. A bloody pillow was propped up on
       the headboard next to the victim’s head. A purse and a nightgown were
       found lying on the bed next to the victim’s body. The victim’s bed
       appeared to have been pushed over “about a foot” and several coins were

                                           -2-
scattered across the bedroom floor. An empty “coin sorter” was found on
the victim’s nightstand. Deputy Mobley checked the victim for a pulse and
determined that she was dead. Deputy Mobley testified that he did not
touch anything else in the bedroom besides the victim’s neck and arm.

        The evidence at trial established that the [Petitioner]’s grandmother
lived on a hill 200 yards from the victim’s house. Sometime between 2:00
and 3:00 a.m. on the morning of April 6, 2006, the [Petitioner] pulled into a
local gas station driving the victim’s car. Tristan Louis Malston testified
that he was working at the gas station that morning when the [Petitioner]
came in alone. Mr. Malston testified that the [Petitioner] was very quiet
that morning. Christopher M. Campbell testified that he was working at the
Waffle House in Dickson that morning when the [Petitioner] came into the
restaurant by himself around 3:00 a.m. The [Petitioner] left and came back
to the restaurant around 7:00 a.m. driving the victim’s car. Mr. Campbell
testified that he did not have a ride home, so he accepted a ride with the
[Petitioner]. Mr. Campbell further testified that he spent the entire day with
the [Petitioner] in Nashville and Dickson and that the [Petitioner] had a
revolver with him.

        The [Petitioner]’s ex-girlfriend, Leandra Smith-Winters, testified
that she saw the [Petitioner] at 6:15 a.m. on April 6, 2006, as she was
dropping her son off at daycare. According to Ms. Smith-Winters, the
[Petitioner] was alone and was driving the victim’s station wagon. The
[Petitioner] gave Ms. Smith-Winters a ring that morning. According to Ms.
Smith-Winters, the [Petitioner] had not had a job since January 2006. The
victim’s niece, Dorothy L. King, identified the ring the [Petitioner] gave to
Ms. Smith-Winters as having belonged to the victim. Ms. King also
testified that the victim’s station wagon was valued at $3,500 in April 2006.
Ms. Smith-Winters testified that she saw the [Petitioner] two more times
that day. The [Petitioner] was still driving the victim’s car, but Mr.
Campbell was with him when she saw him later on in the day.

        At approximately 10:30 p.m. on April 6, 2006, Sergeant Jeff Lovell
of the Dickson County Sheriff’s Department (DCSD) spotted the victim’s
car pull up to a pay phone at Tuffy’s Market. As the [Petitioner] got out of
the car to use the pay phone, Sgt. Lovell drew his weapon and ordered the
[Petitioner] to lie down on the ground. Sgt. Lovell ordered Mr. Campbell
to exit the car and lie down on the ground as well. Deputy Paul
Montgomery of the DCSD handcuffed the [Petitioner] and checked his
driver’s license to confirm his identity. Deputy Montgomery then placed

                                    -3-
the [Petitioner] in the backseat of his cruiser and activated the cruiser’s
audio recording device. At trial, the audio recording was played for the
jury. The [Petitioner] told Deputy Montgomery, without any prompting, to
“look under the front seat” when he searched the car because there was “a
.32 revolver under there.” While the [Petitioner] was alone in the cruiser,
he stated that he wanted the police to take him to jail so he could call Ms.
Smith-Winters and tell her he had been “arrested for murder.”

        The [Petitioner] was eventually moved from Deputy Montgomery’s
cruiser to a HCSD cruiser that did not have an audio recording device.
Once in the HCSD cruiser, the [Petitioner] started “causing a little bit of a
commotion” and motioning for officers to come to the cruiser. Sgt. Carl
Hutchinson of the HCSD testified that when he approached the cruiser, the
[Petitioner] said that he knew “what this [was] all about . . . [h]omicide.”
Sgt. Hutchinson went and got Jimmy Barnett, then a detective with the
HCSD, to come speak with the [Petitioner]. Mr. Barnett testified that the
[Petitioner] repeatedly told him that he knew “what this [was] about.” Mr.
Barnett eventually asked the [Petitioner], “what” it was all about, and the
[Petitioner] responded “homicide.” The [Petitioner] then pointed at Mr.
Campbell and said that Mr. Campbell “didn’t have anything to do with it.”

        Mr. Barnett testified that the [Petitioner] stated that he had left his
grandmother’s house the night before and had gone to the victim’s house.
The [Petitioner] told Mr. Barnett that he cut the victim’s phone line with a
knife and then knocked on her door to ask if he could use the phone. The
victim answered the door and invited the [Petitioner] inside. The
[Petitioner] told Mr. Barnett that the victim was holding a gun when she
answered the door. The [Petitioner] asked for a glass of water and sat down
in the living room. Eventually, the victim put her gun down on a table.
The [Petitioner] told Mr. Barnett that he picked up the gun, and made the
victim go into her bedroom and lie down on the bed. The [Petitioner]
stated that he put a pillow over the victim’s head and shot her twice in the
head.

        Sgt. Hutchinson testified that he heard most of what the [Petitioner]
said to Mr. Barnett and corroborated Mr. Barnett’s recollection of the
[Petitioner]’s statements. Sgt. Hutchinson also testified that the [Petitioner]
said, “I probably f—ked up, didn’t I” after he told Mr. Barnett that he shot
the victim. All of the officers involved in the [Petitioner]’s arrest who
testified at trial stated that they did not tell the [Petitioner] why he was
being arrested and did not hear anyone else tell the [Petitioner] he had been

                                     -4-
arrested for a homicide. Mr. Campbell testified that he repeatedly asked the
officers why he was being detained, but none of the officers responded to
his questions. However, Mr. Campbell testified that he could not hear what
the officers said to the [Petitioner]. Later that night, samples were taken
from the [Petitioner]’s hands to test for gun[]shot residue, and the
[Petitioner] gave the police his clothes for forensic testing. The next day,
the [Petitioner] told Mr. Barnett that he did not know why he killed the
victim because she was the only person that was ever nice to him.

       A Smith & Wesson .32 long caliber revolver was recovered under
the driver’s seat of the victim’s car after the [Petitioner]’s arrest. Constable
Jerry Deal testified that the gun recovered from the victim’s car belonged to
the victim and that she kept it in her nightstand for protection. Shelly Betts,
a forensic scientist with the Tennessee Bureau of Investigation (TBI) and
an expert in tool mark and firearms identification, testified that .32 caliber
guns were relatively uncommon and “not a very popular revolver.” When
the revolver was recovered, it had four unfired Winchester .32 caliber
cartridges in the cylinder and two empty chambers. Ms. Betts testified that
the recovered cartridges contained “copper coated brown nose lead bullets.”
Police recovered a fired bullet underneath the victim’s body when it was
moved from the bed. A second fired bullet was found during the victim’s
autopsy in the sheet her body had been wrapped in.

        Ms. Betts testified that the pillow found above the victim’s head had
two bullet holes in it. Ms. Betts opined that both shots were “contact or
near contact gunshots.” Ms. Betts also testified that the fired bullets were
.32 caliber, “copper coated lead with a round nose.” Ms. Betts opined that
the fired bullets were “the same type and design” as the bullets found in the
unfired cartridges found in the revolver. Ms. Betts also opined that the
fired bullets were “consistent with being manufactured by Winchester,” like
the unfired cartridges. The fired bullets were too badly damaged for Ms.
Betts to make a conclusive determination as to whether they had been fired
from the victim’s gun. However, there were no dissimilarities between the
bullets recovered at the crime scene and bullets test-fired from the gun.
Ms. Betts testified that both of the fired bullets had the same “class
characteristics” and one bullet had “similar individual characteristics” with
the test-fired bullets.

       Ms. Betts also testified about the cut to the victim’s phone line and
the pry marks on the victim’s screen door. Ms. Betts opined that the cut to
the phone line had been made with a single-blade cutting tool like a knife or

                                     -5-
a box cutter. Ms. Betts testified that there were pry marks both below and
above the handle to the screen door. Ms. Betts opined that the pry marks
on the door were made by “a prying type tool” like the crowbar found in
the victim’s carport. Ms. Betts also opined that the marks were the same
size as the crowbar, but she testified that “there were not individual
characteristics to link the crowbar to the tool marks on the door.” TBI
agents searched the victim’s house for fingerprints but were unable to find
any identifiable prints in this case.

        Laura Hodge, a TBI forensic scientist and expert in gunshot residue,
testified that the samples taken from the [Petitioner]’s hands were
inconclusive for gunshot residue. Ms. Hodge explained that to determine if
gunshot residue was present she looked for three specific chemical
elements in specific quantities. Ms. Hodge testified that all three of the
elements were present in the samples from the [Petitioner]’s hands,
especially his left palm, but not in sufficient quantities to say the
[Petitioner] tested positive for gunshot residue. Ms. Hodge further testified
that gunshot residue was “very fragile” and could easily be destroyed by
wiping or washing the affected area. No gunshot residue was found on the
[Petitioner]’s clothing. However, three bloodstains were found on the
[Petitioner]’s jeans. Two of the stains were a “complete” match with the
victim’s DNA and the third stain was a partial match.

      ....

       David Brundage testified on behalf of the [Petitioner] as an expert in
tool mark and firearms identification. Mr. Brundage opined that the pry
marks on the screen door were made by a rounded tool and were
inconsistent with the crowbar found in the victim’s carport. Mr. Brundage
also opined that he “could not positively identify nor eliminate” the fired
bullets recovered from the victim’s bed as having been fired from the gun
found under the driver’s seat of the victim’s car.

        Based upon the foregoing evidence, the jury convicted the
[Petitioner] of first degree premeditated murder, two counts of first degree
felony murder, theft of property valued at $1,000 or more but less than
$10,000, and aggravated burglary. The jury acquitted the [Petitioner] of the
charge of aggravated rape and the related count of first degree felony
murder.



                                    -6-
State v. Stanhope, 476 S.W.3d 382, 388-92 (Tenn. Crim. App. 2013). The trial court
merged the two first degree felony murder convictions with the first degree premeditated
murder conviction, and the jury imposed a sentence of life without the possibility of
parole for the first degree premeditated murder conviction. Id. at 387. Following a
sentencing hearing, the trial court imposed a sentence of six years for the aggravated
burglary conviction and a sentence of four years for the theft conviction. Id. The trial
court ordered the sentences to be served consecutive to each other and to the sentence for
the first degree premeditated murder conviction, for an effective sentence of life without
the possibility of parole plus ten years. Id. This court affirmed the judgments of the trial
court. Id. at 404. The Petitioner did not seek review of his convictions and sentences
from the Tennessee Supreme Court.

        On April 14, 2014, the Petitioner filed a timely pro se petition for post-conviction
relief. After appointment of counsel, the Petitioner filed an amended and a second
amended petition for post-conviction relief. In his petitions, the Petitioner argued, in
part, that a portion of the prosecutor’s questions during voir dire “were inappropriate,
unfair, and prejudicial to [the Petitioner], and [t]rial [c]ounsel should have objected at the
time they were asked and given.” The Petitioner asserted that these questions created a
presumption of his guilt and shifted the burden of proof from the State to the Petitioner.
The Petitioner argued that he received ineffective assistance of counsel based on lead trial
counsel’s failure to object during voir dire. The Petitioner argued that “the constitutional
error overlooked by [the Petitioner]’s [lead] [t]rial [c]ounsel must be presumed to have
affected the outcome of the case, because it is so fundamental.” The Petitioner also
argued that he received ineffective assistance of counsel because co-counsel argued to the
jury that the Petitioner was guilty of second degree murder and not first degree murder
during closing argument. The Petitioner asserted that lead trial counsel and co-counsel
failed to consult with him about this trial strategy decision.

       At the post-conviction hearing, lead trial counsel testified that he was appointed to
represent the Petitioner. Lead trial counsel stated that he had practiced mainly criminal
and juvenile law since 1999. He agreed that he did not object when the prosecutor
informed potential jurors that “the defendant” controlled the crime scene during voir dire.
The following excerpt from the trial transcript was admitted into evidence:

              [THE STATE:] Ms. Mangrum, who would you say controls the
       scene of the crime?

              VENIREMAN MANGRUM: The officers.

              [THE STATE:] The officers. Anybody have another? Everybody
       agree with that or -- Ms. Gant?

                                            -7-
             VENIREMAN GANT: How about the medical examiner.

             [THE STATE:] Medical examiner. Everybody like those answers?

             (No response.)

            [THE STATE:] Wrong. The defendant, the defendant controls the
      scene of the crime. Who controls when the crime is committed? The
      defendant. Who controls what witnesses are there?

             THE VENIRE: The defendant.

            [THE STATE:] The defendant. Who controls what type of physical
      evidence is left at a crime scene?

             THE VENIRE: The defendant.

             [THE STATE:] Who controls how much reasonable doubt’s left at
      the crime scene?

             THE VENIRE: The defendant.

             [THE STATE:] The defendant. If -- does anyone here think that a
      defendant should be rewarded for controlling the scene of the crime; is
      there anybody that feels that way?

             (No response.)

             [THE STATE:] Thank you.

      Lead trial counsel stated that co-counsel referred to the prosecutor’s voir dire
comments during opening statements. The following excerpt from co-counsel’s opening
statement was admitted into evidence:

             There was one thing that especially concerned me -- disturbed me
      yesterday, and that was the idea that the defendant controls the crime scene.
      The defendant controls reasonable doubt. Now, the perpetrator does have
      some influence over the crime scene. The defendant has none, and they are
      not the same thing.


                                          -8-
Lead trial counsel agreed that this portion of co-counsel’s opening statement was an
attempt to cure the prosecutor’s voir dire. When asked if the prosecutor’s voir dire was
objectionable, lead trial counsel stated that there was no objection at trial and that he did
not think that it was “[his] call at this point.” Lead trial counsel agreed that the reference
to “the defendant” in the prosecutor’s voir dire referred to the Petitioner. Lead trial
counsel also stated that, if the prosecutor had used the Petitioner’s name instead of “the
defendant” in its voir dire, the trial court would have sua sponte declared a mistrial. He
testified that, if neither he nor co-counsel objected to the prosecutor’s voir dire, then the
Petitioner likely could not have raised the issue on direct appeal.

        Lead trial counsel agreed that, during closing arguments, co-counsel made the
following statement: “And if you take your oath seriously, you’ll go to the verdict form,
and as to premeditated murder, you’ll find second-degree. As to the alternative felony
murder, it’s still second-degree, and it’s still second-degree, it’s still second-degree,
(indicating).” Lead trial counsel could not recall whether, prior to closing arguments, he
discussed conceding to second degree murder with co-counsel. Lead trial counsel stated
that it was his practice to discuss conceding guilt with a client before doing so. He could
not recall whether he or co-counsel discussed conceding to second degree murder with
the Petitioner.

       On cross-examination, lead trial counsel testified that the proof of guilt and
premeditation was overwhelming at the Petitioner’s trial.            He stated that he
communicated with the Petitioner during his representation and that there was no conflict
between the Petitioner and himself. Lead trial counsel explained that he usually does not
object during voir dire, opening statements, and closing arguments. He agreed that his
defense of the Petitioner would have been successful if the jury had returned a verdict of
second degree murder instead of first degree murder.

       The Petitioner testified that neither lead trial counsel nor co-counsel consulted
with him about whether to concede that the Petitioner was guilty of second degree murder
during closing argument. He explained that lead trial counsel and co-counsel did not
discuss trial strategy with him. The Petitioner stated that, if lead trial counsel and co-
counsel had advised that it was in his best interest to concede to second degree murder,
he would not have agreed to that strategy.

       The post-conviction court denied relief in a written order filed on February 23,
2017. The post-conviction court found that the Petitioner “claimed [lead] [t]rial
[c]ounsel’s deficient representation during the (a) voir dire; (b) cross examination of
witnesses, and (c) closing arguments constituted ineffective assistance of counsel.” The
post-conviction court found that, based on the testimony of lead trial counsel, co-counsel
“attempt[ed] to cure the voir dire at trial” by stating that “the perpetrator does have some

                                            -9-
influence over the crime scene. The defendant has none, and they are not the same
thing.” Regarding the Petitioner’s claim of ineffective assistance of counsel during
closing argument, the post-conviction court found that lead trial counsel testified that the
proof of guilt and premeditation was overwhelming at trial, that he communicated with
the Petitioner throughout the case, and that lead trial counsel would have considered his
representation of the Petitioner a success if the Petitioner had been convicted of second
degree murder instead of premeditated first degree murder. The post-conviction court
credited lead trial counsel’s testimony. The post-conviction court found that the
Petitioner testified that he did not consent to lead trial counsel’s closing argument
strategy of conceding to second degree murder and that he would not have agreed to such
a strategy if lead trial counsel had consulted with him. However, the post-conviction
court did not find the Petitioner’s testimony at the hearing to be credible.

       The post-conviction court concluded that “the statements made by the State’s
Attorney to the potential jurors did not constitute an unconstitutional instruction to the
jury that shifted the burden of proof against [the Petitioner].” Therefore, the post-
conviction court analyzed the Petitioner’s argument under Strickland v. Washington, 466
U.S. 668, 687 (1984). The post-conviction court then concluded that “[lead] [t]rial
[c]ounsel’s failure to object to the State’s Attorney’s voir dire statements did not amount
to ineffective assistance of counsel” because the Petitioner did not establish that lead trial
counsel’s failure to object amounted to deficient performance and because co-counsel
“cured any harm caused by not objecting to the voir dire in his subsequent statements to
the jury” during opening statement.

        Regarding the Petitioner’s argument that lead trial counsel’s performance during
closing argument was deficient and that he was prejudiced by the deficient performance,
the post-conviction court concluded that lead trial counsel’s closing argument “d[id] not
amount to deficient counsel[] because [lead] [t]rial [c]ounsel was merely attempting to
perform [his] trial strategy to prevent a premeditated first degree murder conviction[.]”
The post-conviction court also concluded that the Petitioner was not prejudiced by lead
trial counsel’s closing argument because the proof of the Petitioner’s guilt at trial was
overwhelming.

       The Petitioner now timely appeals the post-conviction court’s denial of relief.

                                        II. Analysis

       On appeal, the Petitioner argues that: (1) the prosecutor’s voir dire and co-
counsel’s concession of second degree murder created a structural constitutional error
that violated the Petitioner’s right to a jury trial; and (2) the Petitioner received
ineffective assistance of counsel during voir dire and closing argument.

                                            - 10 -
        In order to prevail on a petition for post-conviction relief, a petitioner must prove
all factual allegations by clear and convincing evidence. Jaco v. State, 120 S.W.3d 828,
830 (Tenn. 2003). Post-conviction relief cases often present mixed questions of law and
fact. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Appellate courts are bound
by the post-conviction court’s factual findings unless the evidence preponderates against
such findings. Kendrick v. State, 454 S.W.3d 450, 457 (Tenn. 2015). When reviewing
the post-conviction court’s factual findings, this court does not reweigh the evidence or
substitute its own inferences for those drawn by the post-conviction court. Id.; Fields, 40
S.W.3d at 456 (citing Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997)). Additionally,
“questions concerning the credibility of the witnesses, the weight and value to be given
their testimony, and the factual issues raised by the evidence are to be resolved by the
[post-conviction court].” Fields, 40 S.W.3d at 456 (citing Henley, 960 S.W.2d at 579);
see also Kendrick, 454 S.W.3d at 457. The trial court’s conclusions of law and
application of the law to factual findings are reviewed de novo with no presumption of
correctness. Kendrick, 454 S.W.3d at 457.

                              Structural Constitutional Error

        Initially, the State contends that this issue is waived because it was not presented
to the court below. The State asserts that “[the] Petitioner’s only claim regarding voir
dire was that his trial counsel was ineffective for failing to object to the statements made
by the State’s attorney[,]” and thus, “[a]s a result, the post-conviction court’s order only
addresses the claim in the context of ineffectiveness.” The Petitioner responds that he
“specifically asserted that the prosecutor’s statements during the voir dire portion of the
trial could not be considered harmless error” and “specifically referred to the cases of
Chapman v. California, 87 S. Ct. 824 (1967) and Bollenbach v. United States, 66 S. Ct.
402 (1946), two cases that address harmless error and its applicability to structural
constitutional errors occurring during trial” in his second amended petition. The
Petitioner also notes that he raised the issue of structural constitutional error at the post-
conviction hearing.

        We agree with the Petitioner that he raised the issue that the State committed
structural constitutional error during voir dire at the post-conviction court level. While
the Petitioner’s raising of this issue in his petitions and at the post-conviction hearing was
not a paragon of specificity and clarity, we note that the post-conviction court concluded
that “the statements made by the State’s Attorney to the potential jurors did not constitute
an unconstitutional instruction to the jury that shifted the burden of proof against [the
Petitioner].” Thus, the post-conviction court ruled on the issue and concluded that the
prosecutor’s voir dire questioning was not structural constitutional error.


                                            - 11 -
        The State also asserts that this issue is waived “because Tennessee’s post-
conviction procedure does not permit relief to be granted on issues that could have been
litigated at trial or on direct appeal.”

      Tennessee Code Annotated section 40-30-106(g) states the following:

             (g) A ground for relief is waived if the petitioner personally or
      through an attorney failed to present it for determination in any proceeding
      before a court of competent jurisdiction in which the ground could have
      been presented unless:

                    (1) The claim for relief is based upon a constitutional right
             not recognized as existing at the time of trial if either the federal or
             state constitution requires retroactive application of that right; or

                    (2) The failure to present the ground was the result of state
             action in violation of the federal or state constitution.

Tenn. Code Ann. § 40-30-106(g).

      In Phillips v. State, this court stated the following:

      We do not believe that one should be permitted to raise a question in a
      post[-]conviction proceeding that was waived by failure upon the trial, by
      design or otherwise, to timely raise it when our procedural law prescribes
      that it should be raised. To permit this type procedure would make a sham
      of the trial itself. When the constitutional right asserted was as well
      recognized at the time of the trial as now, and a procedure for asserting it
      was prescribed, failure to then assert the claimed right upon the trial waives
      it and prohibits its subsequent assertion in a post[-]conviction proceeding.
      A [petitioner] should not be permitted to ‘save back his rights’; take his
      chance of acquittal by a jury, then attack that same jury post conviction.

458 S.W.2d 642, 644-45 (Tenn. Crim. App. 1970).

      In State v. Townes, this court stated the following:

      The opportunity to raise the issue during a direct appeal of the conviction,
      coupled with a failure to pursue that appeal or a failure to raise the issue
      during that appeal, constitutes a waiver of the issue pursuant to [Tennessee]


                                            - 12 -
       Code [Annotated] section 40-30-206(g) for purposes of a post-conviction
       relief proceeding.

56 S.W.3d 30, 35-36 (Tenn. Crim. App. 2000) (citing State v. Benson, 973 S.W.2d 202,
208 (Tenn. 1998); Alley v. State, 958 S.W.2d 138, 148 (Tenn. Crim. App.1997)),
overruled on other grounds by State v. Terry, 118 S.W.3d 355, 359 (Tenn. 2003). In
Jason Curtis Johnson v. State, the petitioner argued that trial counsel was deficient for
failing to object during voir dire. No. M2015-00258-CCA-R3-PC, 2015 WL 9581560, at
*14 (Tenn. Crim. App. Dec. 30, 2015), no perm. app. filed. This court stated that “[t]o
the extent that the [p]etitioner raise[d] a free-standing claim that his Sixth Amendment
rights were violated because the venire did not contain a representative cross-section of
the community, this claim [was] waived for the purposes of post-conviction relief.” Id.
(citing Tenn. Code Ann. § 40-30-106(g) (2014)). Similarly, in Timothy L. Diggs, Sr. v.
State, this court concluded that the petitioner’s due process claim “relative to the trial
judge’s consideration of lesser included offenses” was waived on post-conviction
“[b]ecause the [p]etitioner could have presented his argument that the trial judge did not
consider lesser included offenses at either the trial or on direct appeal, but did not do
so[.]” No. M2015-00503-CCA-R3-PC, 2016 WL 768956, at *5 (Tenn. Crim. App. Feb.
29, 2016), no perm. app. filed.

       Here, we conclude that the Petitioner’s free-standing claim that the prosecutor’s
questions during voir dire and co-counsel’s concession to second degree murder violated
his Sixth Amendment right to a jury trial has been waived because the Petitioner failed to
present this claim to the trial court in his motion for new trial or to this court on direct
appeal. See Tenn. Code Ann. § 40-30-106(g). We also conclude that neither of the
exceptions in section 40-30-106(g) apply. The Petitioner’s claim is not “based upon a
constitutional right not recognized as existing at the time of trial if either the federal or
state constitution requires retroactive application of that right” and the Petitioner’s failure
to present this issue to a court of competent jurisdiction was not “the result of state action
in violation of the federal or state constitution.” Tenn. Code Ann. § 40-30-106(g) (1)-(2).

                              Ineffective Assistance of Counsel

         The right to effective assistance of counsel is safeguarded by the Constitutions of
both the United States and the State of Tennessee. U.S. Const. amend. VI; Tenn. Const.
art. I, § 9. In order to receive post-conviction relief for ineffective assistance of counsel,
a petitioner must prove: (1) that counsel’s performance was deficient; and (2) that the
deficiency prejudiced the defense. Strickland, 466 U.S.at 687; see State v. Taylor, 968
S.W.2d 900, 905 (Tenn. Crim. App. 1997) (stating that the same standard for ineffective
assistance of counsel applies in both federal and Tennessee cases). Both factors must be
proven in order for the court to grant post-conviction relief. Strickland, 466 U.S. at 687;
Henley, 960 S.W.2d at 580; Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996).
                                             - 13 -
Accordingly, if we determine that either factor is not satisfied, there is no need to
consider the other factor. Finch v. State, 226 S.W.3d 307, 316 (Tenn. 2007) (citing
Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004)). Additionally, review of
counsel’s performance “requires that every effort be made to eliminate the distorting
effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct,
and to evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S.
at 689; see also Henley, 960 S.W.2d at 579. We will not second-guess a reasonable trial
strategy, and we will not grant relief based on a sound, yet ultimately unsuccessful,
tactical decision. Granderson v. State, 197 S.W.3d 782, 790 (Tenn. Crim. App. 2006).

        As to the first prong of the Strickland analysis, “counsel’s performance is effective
if the advice given or the services rendered are within the range of competence demanded
of attorneys in criminal cases.” Henley, 960 S.W.2d at 579 (citing Baxter v. Rose, 523
S.W.2d 930, 936 (Tenn. 1975)); see also Goad, 938 S.W.2d at 369. In order to prove that
counsel was deficient, the petitioner must demonstrate “that counsel’s acts or omissions
were so serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688); see
also Baxter, 523 S.W.2d at 936.

        Even if counsel’s performance is deficient, the deficiency must have resulted in
prejudice to the defense. Goad, 938 S.W.2d at 370. Therefore, under the second prong
of the Strickland analysis, the petitioner “must show that there is a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.” Id. (quoting Strickland, 466 U.S. at 694) (internal quotation marks
omitted).

                                         Voir Dire

        The Petitioner argues that lead trial counsel’s performance was deficient for
failing to object to the prosecutor’s questioning during voir dire. The State contends that
“[r]ather than objecting, trial counsel chose to address the matter during his opening
statement and explained that, in his opinion, this cured any problems with the State’s voir
dire questioning.”

       At the post-conviction hearing, lead trial counsel stated that neither he nor co-
counsel objected to the prosecutor’s questioning during voir dire. Lead trial counsel also
agreed that during opening statement co-counsel attempted to cure the issue of the
prosecutor’s questions by mentioning who controlled the crime scene and differentiating
between “the defendant” and “the perpetrator[.]” The post-conviction court found that
co- counsel “attempt[ed] to cure the voir dire at trial” by stating that “the perpetrator does

                                            - 14 -
have some influence over the crime scene. The defendant has none, and they are not the
same thing.”

      In William Glenn Rogers v. State, this court stated the following about defense
counsel’s representation during voir dire:

              As the United States Court of Appeals for the Sixth Circuit has
       asserted, “[a]mong the most essential responsibilities of defense counsel is
       to protect his client’s constitutional right to a fair and impartial jury by
       using voir dire to identify and ferret out jurors who are biased against the
       defense.” Miller v. Francis, 269 F.3d 609, 615 (6th Cir. 2001). By posing
       appropriate questions to prospective jurors, a defense lawyer is able to
       exercise challenges in a manner that ensures the jury passes constitutional
       muster. See United States v. Blount, 479 F.2d 650, 651 (6th Cir. 1973).

              Despite its significance, a trial lawyer is “accorded particular
       deference when conducting voir dire” and his or her “actions during voir
       dire are considered to be matters of trial strategy.” Hughes v. United States,
       258 F.3d 453, 457 (6th Cir. 2001). Also, “[a] strategic decision cannot be
       the basis for a claim of ineffective assistance unless counsel’s decision is
       shown to be so ill-chosen that it permeates the entire trial with obvious
       unfairness.” Id. Thus, it is imperative for a petitioner claiming ineffective
       assistance of counsel during jury selection to demonstrate that the resulting
       jury was not impartial. See Smith[ v. State], 357 S.W.3d [322], 348 [(Tenn.
       2011)] (citing James A. Dellinger v. State, No. E2005-01485-CCA-R3-PD,
       2007 WL 2428049, at *30 (Tenn. Crim. App. Aug. 28, 2007)).

No. M2010-01987-CCA-R3-PD, 2012 WL 3776675, at * 35-36 (Tenn. Crim. App. Aug.
30, 2012), perm. app. denied (Tenn. Dec. 11, 2012).

       Here, we conclude that the Petitioner did not receive ineffective assistance of
counsel during voir dire. While it is unclear whether lead trial counsel and co-counsel
did not object to the prosecutor’s questioning during voir dire as a part of trial strategy, it
is apparent that co-counsel had the opportunity to address the prosecutor’s voir dire in
opening statements. Co-counsel used that opportunity to argue to the jury that “the
perpetrator” had control over the crime scene, not “the defendant[.]” Further, we
conclude that the Petitioner has not presented evidence that the jury empaneled in his trial
was not impartial. He is not entitled to relief on this ground.




                                            - 15 -
                                    Closing Argument

       The Petitioner asserts that “[lead] [t]rial counsel conceded [the] Petitioner’s guilt
to the offense of second degree murder without first obtaining the consent of [the]
Petitioner, and more importantly, without even discussing the concession prior to
tendering it to the jury.” The State argues that “the post-conviction court appropriately
found that [lead] trial counsel’s strategy was more than appropriate given the
overwhelming evidence of guilt.”

        At the post-conviction hearing, lead trial counsel could not recall whether, prior to
closing arguments, he discussed conceding to second degree murder with co-counsel but
he stated that he would discuss conceding guilt with a client before doing so. The
Petitioner testified that neither lead trial counsel nor co-counsel consulted with him about
whether to concede that the Petitioner was guilty of second degree murder during closing
argument. He stated that, if lead trial counsel and co-counsel had advised that it was in
his best interest to concede to second degree murder, he would not have agreed to that
strategy. The post-conviction court concluded that lead trial counsel’s closing argument
“d[id] not amount to deficient counsel[] because [lead] [t]rial [c]ounsel was merely
attempting to perform [his] trial strategy to prevent a premeditated first degree murder
conviction[.]” The post-conviction court also concluded that the Petitioner was not
prejudiced by lead trial counsel’s closing argument because the proof of the Petitioner’s
guilt at trial was overwhelming.

       We conclude that the post-conviction court properly denied relief on this claim.
The post-conviction court credited the testimony of lead trial counsel, who testified that
he would have discussed whether to concede to a lesser-included offense during closing
argument with a client. “A criminal defendant’s federal and state constitutional right to
the effective assistance of counsel extends to closing argument; however, courts afford
counsel ‘wide latitude’ in how best to present a client’s case to the jury.” Robert Earl
Smith v. State, No. W2010-00305-CCA-R3-PC, 2011 WL 3912811, at *8 (Tenn. Crim.
App. Sept. 7, 2011) (citing Yarborough v. Gentry, 540 U.S. 1, 5, (2003); Torrez Talley v.
State, No. W2009-02036-CCA-R3-PC, 2011 WL 1770485, at *4 (Tenn. Crim. App. May
9, 2011)), perm. app. denied (Tenn. Jan. 13, 2012). The Petitioner has not established
that lead trial counsel’s performance was deficient for failing to consult with the
Petitioner regarding the closing argument. He is not entitled to relief on this ground.




                                           - 16 -
                                III. Conclusion

      Based on the aforementioned reasons, we affirm the judgment of the post-
conviction court.

                                       ____________________________________
                                       ROBERT L. HOLLOWAY, JR., JUDGE




                                    - 17 -